Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 10/13/2020. Claims 1-20, 21, 22, 23-28 are pending.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, 21, 22, 23, 26, 28 (in part), drawn to a compound of formula I or a pharmaceutically acceptable salt thereof or enantiomer and/or stereoisomer thereof; drawn to a pharmaceutical composition comprising a compound of formula I according to any one of claims 1-14 or a pharmaceutically acceptable salt thereof and a carrier; drawn to a compound according to any one of claims 1-14, classified in C07D 471/00, C07D 471/04.
II. 	Claims 15-19, 28 (in part), drawn to a combination of the compound of formula I according to any one of claims 1-14 or a pharmaceutically acceptable salt thereof together with antipsychotic, antidepressant, anxiolytic or mood stabilizer, classified in C07D 471/00, C07D 471/04.
III.	Claim 20, 28 (in part), drawn to a process for preparation of a compound of formula I as described in any one of claims 1 to 14, classified in C07D 471/00, C07D 471/04. 
27, 28 (in part), drawn to a method for the treatment of CNS diseases as in instant claim 27 comprising administering an effective amount of a compound as in any one of claims 1-14, classified in C07D 471/00, C07D 471/04, A61K 31/4439, A61K 31/506.
Note: claims 24-25 are drawn to nonstatutory subject matter (Use claims), and are not included in any groups. Claims 24-25, once amended will be grouped accordingly.
Inventions I and II are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed and the subcombination has utility by itself such as determining the pharmacokinetic and phamacodynamic profile of the compound. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I, and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case compound of formula I can be used for determining the pharmacokinetic and phamacodynamic profile of the compound.
Inventions II, and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the combination of the compound of formula I according to claim 1 or a pharmaceutically acceptable salt thereof together with antipsychotic, antidepressant, anxiolytic or mood stabilizer can be used for determining the pharmacokinetic and phamacodynamic profile of the combination.
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, have different designs, modes of operation, and effects.
Each above product, method of using the product and method of making the product relates to a separate and distinct area of pharmaceutical technology. Also each group listed above involves compounds, compositions which are recognized in the art as being distinct because of their diverse chemical structure and properties. The search for all inventions would place an undue burden on the office in view of the diversity of compounds, compositions, method of using and making the composition and the corresponding diversity in the field of search for each. Note that the search involves both the patent and non-patent literature.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one or more claim remaining in the application. Any amendment of inventorship must be accompanied by request under 37 CFR 1.48(b) and by fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Election of Species
This application contains claims directed to patentably distinct species of the claimed invention: 
 Applicant is required under 35 U.S.C. 121 to elect:
1) 	A single disclosed compound of formula I, 
2) 	A single disclosed antipsychotic, antidepressant, anxiolytic or mood stabilizer,
3)	A single disclosed condition or disorder to be treated. 
If applicant elects group I, II, III or IV, applicant is further required to elect a single disclosed compound of formula I. 

If applicant elects group IV, applicant is also further required to elect a single disclosed condition or disorder to be treated. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.   
The species of compounds of formula I, are structurally diverse. For example, Ar1 with a phenyl group is structurally different from Ar1 with a six-membered heteroaryl group Due to the diversity of the structures, differences in physical and/or chemical properties would be expected. 
The species of compounds antipsychotic, antidepressant, anxiolytic or mood stabilizer, are structurally diverse. For example, antipsychotic olanzapine is structurally different from antidepressant paroxetine and from mood stabilizer Lithium. Due to the diversity of the structures, differences in physical and/or chemical properties would be expected. 
The species of conditions to be treated for example include schizophrenia, Alzheimer’s disease, Parkinson’s disease, chronic pain, inflammatory disease, autoimmune disease, arthritis etc. The species of conditions for example involving schizophrenia, Alzheimer’s disease, Parkinson’s disease, chronic pain, inflammatory disease, arthritis, impact different patient populations, are associated with different symptoms and pathological pathways, and involve different treatment methods.
.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Because the above restriction/election requirement is complex, a telephone call to the applicant's agent to request an oral election was not made. See M.P.E.P Sec. 812.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached Monday-Friday on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627